Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a final office action upon examination of application number 17/240713.  No amendments submitted. Claims 1-20 are pending and have been examined on the merits discussed below.
	
	
The terminal disclaimer filed on July 25, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,990,913 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The accepted terminal disclaimer in response to the non-statutory double patenting rejection is accepted. 

Examiner notes the statutory double patenting rejection of claims 2-7, 9-14 and 16-20 is not overcome by the filing of a terminal disclaimer.  A statutory type double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 2-7, 9-14 and 16-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 of prior U.S. Patent No. 10,990,913. This is a statutory double patenting rejection.
Application No. 17/240716
US Patent 10,990,913
1. A method for capacity forecasting when assigning issues to a plurality of assignees, the method comprising: training, using training data, a machine learning model to determine skill levels for a plurality of assignees, wherein the training data comprises (i) inputs including first amounts of time it takes the plurality of assignees to complete certain types of issues having certain complexity values and (ii) outputs including skill levels to assign the plurality of assignees; receiving data from tracking applications executing on computing devices of the plurality of assignees, wherein: the tracking applications monitor amounts of time other applications are actively executed by processing devices of the computing devices of the plurality of assignees, the data includes the amounts of time the other applications are actively executed by the processing devices of the computing devices to complete issues having certain complexity values; and determining, using the machine learning model, updated skill levels for the plurality of assignees based on the amounts of time the other applications are actively executed to complete the issues having the certain complexity values.  
2. The method of claim 1, further comprising: determining expected issues by averaging a number of each issue type submitted per a certain time period to predict a quantity of each issue type that will be submitted in a next time period; determining an expected issue capacity need in the future for each skill level of the updated skill levels of the plurality of assignees based on the expected issues; determining assignee demand by averaging a number of each issue type assigned to each assignee of the plurality of assignees per the certain time period; for each assignee of the plurality of assignees: 2688611-103 determining an expected assignee demand by identifying a number of the expected issues on which each assignee will be expected to work based on the expected issues and the assignee demand; determining an expected individual capacity based on the expected assignee demand; and determining one or more assignments of one or more issues to the assignee based on the expected issue capacity and the expected individual capacity.

1. A method for capacity forecasting when assigning issues to a plurality of assignees, the method comprising: training, using training data, a machine learning model to determine skill levels for a plurality of assignees, wherein the training data comprises (i) inputs including first amounts of time it takes the plurality of assignees to complete certain types of issues having certain complexity values and (ii) outputs including skill levels to assignee the plurality of assignees; receiving data from tracking applications executing on computing devices of the plurality of assignees, wherein: the tracking applications monitor amounts of time other applications are actively executed by processing devices of the computing devices of the plurality of assignees, the data includes the amounts of time the other applications are actively executed by the processing devices of the computing devices to complete issues having certain complexity values; determining, using the machine learning model, updated skill levels for the plurality of assignees based on the amounts of time the other applications are actively executed to complete the issues having the certain complexity values; 

determining expected issues by averaging a number of each issue type submitted per a certain time period to predict a quantity of each issue type that will be submitted in a next time period; determining an expected issue capacity need in the future for each skill level of the updated skill levels of the plurality of assignees based on the expected issues; determining assignee demand by averaging a number of each issue type assigned to each assignee of the plurality of assignees per the certain time period; for each assignee of the plurality of assignees: determining an expected assignee demand by identifying a number of the expected issues on which each assignee will be expected to work based on the expected issues and the assignee demand; determining an expected individual capacity based on the expected assignee demand; and determining one or more assignments of one or more issues to the assignee based on the expected issue capacity and the expected individual capacity.
3.  The method of claim 2, wherein determining the expected assignee demand by identifying the number of expected issues on which each assignee will be expected to work further comprises dividing the expected issues by the assignee demand.
2. The method of claim 1, wherein determining the expected assignee demand by identifying the number of expected issues on which each assignee will be expected to work further comprises dividing the expected issues by the assignee demand.
4. The method of claim 2, wherein determining the expected individual capacity further comprises applying an individual resource capacity equation to the expected assignee demand.
3. The method of claim 1, wherein determining the expected individual capacity further comprises applying an individual resource capacity equation to the expected assignee demand.
5. The method of claim 2, further comprising: obtaining a cumulative expected individual capacities of the plurality of assignees by aggregating each expected individual capacity for each assignee; determining whether any issue type in the expected issue capacity requires more capacity than available in the cumulative expected individual capacities of the plurality of assignees; and providing a recommendation to hire at least an additional assignee to work on the issue type in the expected issue capacity that requires more capacity than is available in the cumulative expected individual capacities of the assignees.
4. The method of claim 1, further comprising: obtaining a cumulative expected individual capacities of the plurality of assignees by aggregating each expected individual capacity for each assignee; determining whether any issue type in the expected issue capacity requires more capacity than available in the cumulative expected individual capacities of the plurality of assignees; and providing a recommendation to hire at least an additional assignee to work on the issue type in the expected issue capacity that requires more capacity than is available in the cumulative expected individual capacities of the assignees.
6. The method of claim 1, further comprising: monitoring an amount of time it takes an assignee having a skill level representing an expert to complete a type of issue by harvesting data from a computing device of the expert assignee.
5. The method of claim 1, further comprising: monitoring an amount of time it takes an assignee having a skill level representing an expert to complete a type of issue by harvesting data from a computing device of the expert assignee; and
7. The method of claim 6, further comprising: using a second machine learning model to update a workpoint value for the type of issue 2788611-103 based on the amount of time, wherein the workpoint value represents a complexity of the type of issue.

using a second machine learning model to update a workpoint value for the type of issue based on the amount of time, wherein the workpoint value represents a complexity of the type of issue.


Claims 9-14 and 16-20 are rejected in the same manner over claims 6-10 and 11-15 of US Patent 10,990,913, respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683